Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014202535 to Hendrix (hereinafter “Hendrix”, of record, machine translation provided herein).
claim 1, Hendrix is in the field of a cooling device for cooling at least one battery (Abstract) and teaches a cooling plate for temperature control of at least one battery cell (Annotated Fig. 1, Para. [0011], a cooling plate of a cooling device with an electrically insulating contact layer on the side on which the housing of the battery to be cooled is also to be attached; Fig. 2, battery 12), the cooling plate comprising a frame with flow ducts configured to have a coolant flow therethrough (Annotated Fig. 1, Para. [0031], The cooling device 1 comprises a first cooling plate 2a as well as a second cooling plate 2b fastened to the cooling device 1 in a mounted state in such a way that between the two cooling plates 2a, 2b a fluid channel for flowing through with a fluid, such as a coolant is formed.), and a flexible cover (Annotated Fig. 1, Paras. [0012], [0017], and [0036]), which bounds the flow ducts in fluid-tight manner (Para. [0031] and Para. [0013], the boundary surrounds the cooling plate in a closed manner. Such a completely circumferential boundary ensures that the liquid contact layer is held on the first cooling plate until it cools down and thus hardens in a bonded manner.) and is configured to thermally contact the at least one battery cell (Para. [0011], Fig. 2, battery 12), characterized in that the flow ducts comprise at least one perturbing contour (Fig. 1, Para. [0033], a plurality of, in particular bead-like, projections are provided on a side 9 of the second cooling plate 2b facing the first cooling plate 2a), which is configured to increase turbulence in the coolant flowing through the flow ducts (It would be expected that a plurality of bead-like projections on a side 9 of the second cooling plate 2b facing the first cooling plate 2a would increase the turbulence in the coolant flowing. Provided Hendrix meets the claimed “perturbing contour” (bead like projections) that lacking a structural distinction between the claimed limitation and that of Hendrix, the prior art structure would inherently be capable of increasing turbulence in the coolant flow through the ducts.).

    PNG
    media_image1.png
    363
    731
    media_image1.png
    Greyscale

	With regards to claim 2, Hendrix teaches characterized in that the at least one perturbing contour deflects the coolant flowing through the flow duct at least partly in a direction toward the flexible cover. Fig. 1, Para. [0033], a plurality of, in particular bead-like, projections are provided on a side 9 of the second cooling plate 2b facing the first cooling plate 2a. It would be expected that a plurality of bead-like projections on a side 9 of the second cooling plate 2b facing the first cooling plate 2a would at least partly direct the flow of the coolant towards the first cooling plate 2a wherein the contact layer 5 of the first cooling plate 2a is a heat conducting electrically insulating material with compressible properties (Para. [0036]).  Provided Hendrix meets the claimed “perturbing contour” (bead like projections) that lacking a structural distinction between the claimed limitation and that of Hendrix, the prior art structure would inherently be capable of at least partially deflecting the coolant in a direction toward the flexible cover.
	With regards to claim 13, Hendrix teaches a battery system comprising a cooling plate according to claim 1 and a battery module, wherein the battery module comprises at least one battery cell arranged on the flexible cover so that a thermal contacting of the at least one battery . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix as applied to claim 1 above, and further in view of U.S. 2018/0106558 to Buckrell et al. (hereinafter “Buckrell”).
With regards to claim 3, Hendrix fails to teach characterized in that a contour height of the at least one perturbing contour situated perpendicular to a longitudinal direction of the flow ducts increases at least for a portion along the longitudinal direction of the flow ducts.
However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches characterized in that a contour height of the at least one perturbing contour situated perpendicular to a longitudinal direction of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Buckrell for characterized in that a contour height of the at least one perturbing contour situated perpendicular to a longitudinal direction of the flow ducts increases at least for a portion along the longitudinal direction of the flow ducts to create desired vortices within the fluid flow that leads to improved heat transfer and pressure drop performance (Para. [0058]).
The motivation would have been to have a cooling plate with flow ducts having improved heat transfer and pressure drop performance (Para. [0058]).
With regards to claim 4, Hendrix fails to teach characterized in that the perturbing contour has a triangular cross section area parallel to the longitudinal direction.
However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches characterized in that the perturbing contour has a triangular cross section area parallel to the longitudinal direction. As shown in Figs. 17 and 19, the contour of the triangular heat transfer enhancement 50 has a triangular cross section area parallel to the longitudinal flow direction 47 (Paras. [0057]-[0058]).

The motivation would have been to have a cooling plate with flow ducts having improved heat transfer and pressure drop performance (Para. [0058]).
	With regards to claim 5, Hendrix fails to teach characterized in that a plurality of first perturbing contours in a respective flow duct are arranged in a first row along a longitudinal direction of the respective flow duct and a plurality of second perturbing contours in the respective flow duct are arranged in a second row along the longitudinal direction of the respective flow duct.
	However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches characterized in that a plurality of first perturbing contours in a respective flow duct are arranged in a first row along a longitudinal direction of the respective flow duct and a plurality of second perturbing contours in the respective flow duct are arranged in a second row along the longitudinal direction of the respective flow duct. Fig. 8 shows triangular heat transfer enhancements 50’(1) and 50’(n) in one row and shows triangular heat transfer enhancements 50”(1) and 50”(n) in another row. All of the triangular heat transfer enhancements are arranged along a longitudinal direction of the respective plates 13, 15 (flow ducts) with respect to the flow direction 47 (Para. [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Buckrell for 
The motivation would have been to have a cooling plate with flow ducts having improved heat transfer and pressure drop performance (Para. [0058]).
	With regards to claim 6, Hendrix fails to teach characterized in that the second perturbing contours of the second row are offset from the first perturbing contours of the first row.
However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches characterized in that the second perturbing contours of the second row are offset from the first perturbing contours of the first row. As shown in Fig. 8 the first or uppermost row 50′ of heat transfer enhancements 50 is arranged with the first heat transfer enhancement 50′(1) in a first position and the adjacent or subsequent row of heat transfer enhancements 50″ is arranged parallel to the first row but with the first heat transfer enhancement 50″(1) arranged slightly set back from the first row 50′ in a second position … thereby creating the staggered (or offset) arrangement or pattern (Para. [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Buckrell for characterized in that the second perturbing contours of the second row are offset from the first perturbing contours of the first row to create desired vortices within the fluid flow that leads to improved heat transfer and pressure drop performance (Para. [0058]).

With regards to claim 7, Hendrix fails to teach characterized in that each set of four perturbing contours of a plurality of perturbing contours form a parallelogram.
However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches characterized in that each set of four perturbing contours of a plurality of perturbing contours form a parallelogram (Para. [0053]). Annotated Fig. 8 below shows a parallelogram formed from triangular heat transfer enhancements 50’(1), 50’(n), 50”(1), and 50”(n). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Buckrell for characterized in that each set of four perturbing contours of a plurality of perturbing contours form a parallelogram to create desired vortices within the fluid flow that leads to improved heat transfer and pressure drop performance (Para. [0058]).
The motivation would have been to have a cooling plate with flow ducts having improved heat transfer and pressure drop performance (Para. [0058]).

    PNG
    media_image2.png
    291
    339
    media_image2.png
    Greyscale

	With regards to claim 12, Hendrix teaches the flexible cover (Paras. [0012], [0017], and [0036]). 
Hendrix fails to teach wherein the cover is materially bonded to the frame with two webs bordering on a respective flow duct. 
However, Buckrell is in the field of heat exchangers with fluid channels with triangular-shaped performance enhancement features (Abstract) and teaches wherein the cover is materially bonded to the frame with two webs bordering on a respective flow duct. Figs. 30-31 show support ribs 104 extending longitudinally throughout the length of the flow field 102 and are interconnected by web portions 105 (two webs), the spaces or gaps provided between adjacent support ribs 104 forming channels or flow passages 106 (it is expected that the webs are materially bonded to the support ribs (frame) to create a channel or flow passage) that extend along the length of the plate 100... Additional webs 110 may be provided between each of the support ribs 104, the webs 110 being very thin members that extend between the sidewalls 108 of two adjacent support ribs slightly below the upper surface of the plate 100 … The webs 110, 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Buckrell for wherein the cover is materially bonded to the frame with two webs bordering on a respective flow duct to improve mass transfer (Para. [0074]).
The motivation would have been to improve mass transfer (Para. [0074]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix as applied to claim 1 above, and further in view of U.S. 5,205,348 to Tousignant et al. (hereinafter “Buckrell”).
With regards to claim 8, Hendrix fails to teach characterized in that the flexible cover comprises at least one film.
However, Tousignant is in the field of semi-rigid heat transfer devices for heating or cooling components, such as batteries (Abstract, Col. 8, Lns. 1-5) and teaches characterized in that the flexible cover comprises at least one film. As shown in Fig. 1, the heat transfer device 10 is comprised of a frame 12 and a first layer of flexible film 14 (flexible cover). (Fig. 1, Col. 5, Lns. 4-11). The first and second layers of flexible film 14 and 16 are affixed to the frame 12 so as to define a sealed fluid cavity 21 (Fig. 2, Col. 5, Lns. 22-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Tousignant for characterized in that the flexible cover comprises at least one film to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good 
The motivation would have been to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good contact between the heat transfer device 10 and the component to enhance thermal transfer (Col. 1, Lns. 5-12). 
With regards to claim 9, Hendrix fails to teach characterized in that the flexible cover comprises a plurality of films.
However, Tousignant is in the field of semi-rigid heat transfer devices for heating or cooling components, such as batteries (Abstract, Col. 8, Lns. 1-5) and teaches characterized in that the flexible cover comprises a plurality of films. The flexible film material (flexible cover) used for the top layer 14 may be made of a single or multilayer film of plastic, foil, or combinations thereof (Col. 5, Lns. 59-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Tousignant for characterized in that the flexible cover comprises a plurality of films to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good contact between the heat transfer device 10 and the component to enhance thermal transfer (Col. 1, Lns. 5-12). 
The motivation would have been to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good contact between the heat transfer device 10 and the component to enhance thermal transfer (Col. 1, Lns. 5-12). 
With regards to claim 10, Hendrix fails to teach characterized in that the flexible cover comprises a composite film.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Tousignant for characterized in that the flexible cover comprises a composite film to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good contact between the heat transfer device 10 and the component to enhance thermal transfer (Col. 1, Lns. 5-12). 
The motivation would have been to have a heat transfer device with a flexible film to be substantially conformable to the shape of the component to ensure good contact between the heat transfer device 10 and the component to enhance thermal transfer (Col. 1, Lns. 5-12). 
With regards to claim 11, Hendrix fails to teach characterized in that the flexible cover is materially bonded to the frame.
However, Tousignant is in the field of semi-rigid heat transfer devices for heating or cooling components, such as batteries (Abstract, Col. 8, Lns. 1-5) and teaches characterized in that the flexible cover is materially bonded to the frame. A flexible film (flexible cover) sealingly 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hendrix with the teaching of Tousignant for characterized in that the flexible cover is materially bonded to the frame to have a heat transfer device with a sealed cavity to flow fluids for thermal transfer (Col. 5, Lns. 22-43). 
The motivation would have been to have a heat transfer device with a sealed cavity 21 to flow fluids for thermal transfer (Col. 5, Lns. 22-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723